DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B and Y in the reply filed on 11/6/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has not shown that a serious burden exists for examining the species by explaining: (A) Separate classification thereof; (B) A separate status in the art when they are classified together; or (C) A different field of search.  This is not found persuasive because examiner explained that the species require (C) a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Furthermore, the species are (A) classified in different areas.  For example, elected Species B is classified in F16K 15/063 while unelected Species C is classified in F16K 15/03.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the throat portion of claims 1, 10 and 16 must be shown or the feature canceled from the claims.  If Applicant believes the throat portion is already in the drawings, Applicant is required to provide an element number for the throat portion, and to amend the specification accordingly with the element number for the throat portion. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 8 and 17 are objected to because of the following informalities:
Claim 6 appears to have a typographical error in line 5.  The examiner respectfully suggests replacing the colon (after “medium”) with a semicolon.
Claim 8 recites the limitation "the second cross-sectional diameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first cross-sectional diameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the valve” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 the device configured to move toward or away from the throat portion in claim 1;
a bias mechanism configured to apply a bias force in claim 4;
the device configured to move in response to the multiphase medium in claim 9;
a bias mechanism configured to apply a bias force in claim 13;
the device configured to move toward or away from the throat portion in claim 16; and
a bias mechanism configured to apply a bias force in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites that “the second cross-sectional diameter of at least a portion of the chamber between the inlet and the throat is larger than the first cross-sectional diameter” in lines 1-3.  However, the original disclosure only discloses that the second cross-sectional diameter of at least a portion of the chamber downstream the inlet and the throat is larger than the first cross-sectional diameter.  For example, the piston chamber 320, which is downstream the inlet and the throat, has a cross-sectional diameter that is larger than D1 (see Fig. 3).  Therefore, the original disclosure does not support that applicant possessed the claim invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0383414 by Brown et al. (“Brown”).

As for claim 1, Brown discloses a flowmeter comprising:
an inlet (208) configured to couple to a first conduit to receive a flow of a multiphase medium (paragraphs [0002] and [0011]);
an outlet (210) configured to couple to a second conduit to deliver the multiphase medium;
a chamber (212, 220) extending between the inlet and the outlet and providing a flow path between the inlet and the outlet (see Figs. 2 and 8), the chamber including a throat portion (222) that has a cross-sectional area that is narrower than one or more of the inlet, the outlet, or the chamber (220; see Fig. 2);
a device (214, 218) within the chamber, the device configured to move toward or away from the throat portion in response to the multiphase medium to dynamically vary a volumetric constriction ratio of the flow path (paragraph [0061]); and
a circuit (404) configured to determine a flow rate of the multiphase medium based on the volumetric constriction ratio (paragraphs [0057], [0060], [0072]).

As for claim 2, Brown discloses that the circuit comprises:
at least one pressure sensor (1436) configured to determine pressure data associated with the multiphase medium (paragraph [0117]); and
a processor (1422) configured to determine the flow rate of the multiphase medium based on the pressure data (paragraphs [0068], [0072].

As for claim 3, Brown discloses that the circuit comprises:
a pressure sensor (1436) configured to determine pressure data associated with the multiphase medium (paragraph [0117]);
a position sensor (1414) configured to determine parameter data indicative of one or more parameters of the device, the one or more parameters including one or more of a position (paragraph [0118]), a displacement, or an orientation of the device; and
a processor (1422) configured to determine the flow rate of the multiphase medium based on the pressure data and the parameter data (paragraphs [0068], [0072]).

As for claim 4, Brown discloses a bias mechanism (224) configured to apply a bias force to the device to resist the flow (paragraph [0061]).

As for claim 6, Brown discloses that:
the flow meter comprises a valve unit (202); and
the device (214, 218) comprises a valve member (214, 218) of the valve unit (202), the valve unit (202) comprises the valve (214, 218) configured to move toward or away from the throat (222) formed by a valve seat (222) of the valve unit in response to the multiphase medium (paragraph [0061]); and
the circuit comprising:
a pressure sensor (1436) configured to determine pressure data of the multiphase medium within the chamber (paragraph [0117]);
a position sensor (1414) configured to determine parameter data associated with the valve, the parameter data indicative of one or more of a displacement, a position (paragraph [0118]), or an orientation of the valve within the chamber; and
a processor (1422) coupled to the pressure sensor and the position sensor, the processor configured to determine a flow rate of the multiphase medium based on the pressure data and the parameter data (paragraphs [0068], [0072]).

As for claim 7, Brown discloses that:
the inlet (208) has a first cross-sectional diameter (see Fig. 2);
the outlet (210) has the first cross-sectional diameter of the inlet (see Fig. 2);
the chamber (212, 220) has a second cross-sectional diameter (see Fig. 2);
the throat (222) has the cross-sectional area that is narrower than one or more of the first cross-sectional diameter or the second cross-sectional diameter (see Fig. 2); and
the device (214, 218) moves within the chamber to vary at least one of the cross-sectional area of the throat and the second cross-sectional diameter to dynamically vary the volumetric constriction ratio in response to the multiphase medium (paragraph [0061]).

As for claim 8, Brown discloses that the second cross-sectional diameter of at least a portion (at arrowhead of 212 in Fig. 2) of the chamber between the inlet and the throat is larger than the first cross-sectional diameter (see Fig. 2).

As for claim 9, Brown discloses a flowmeter comprising:
an inlet (208) having a first cross-sectional diameter (see Fig. 2) and configured to couple to a first conduit having the first cross-sectional diameter to receive a flow of a multiphase medium (paragraphs [0002], [0011]);
an outlet (210) having the first cross-sectional diameter (see Fig. 2) and configured to couple to a second conduit having the first cross-sectional diameter to deliver the multiphase medium;
a chamber (212, 220) having a second cross-sectional diameter (see Fig. 2) and extending between the inlet and the outlet, the chamber configured to provide a flow path between the inlet and the outlet;
a device (214, 218) within the chamber, the device configured to move in response to the multiphase medium to dynamically vary an effective cross-sectional area of the chamber and an effective constriction ratio of the flow path (paragraph [0061]); and
a circuit (404) configured to determine a flow rate of the multiphase medium based on the effective constriction ratio (paragraphs [0057], [0060], [0072]).

As for claim 10, Brown discloses that:
the chamber (212, 220) includes a throat portion (222) having a third cross-sectional area (see Fig. 2) that is narrower than one or more of the second cross-sectional diameter (see Fig. 2) or the first cross-sectional diameter; and
the throat (222) divides the chamber into a first portion (212) and a second portion (220), the second cross-sectional diameter of at least one of the first portion or the second portion (220) is larger than the first cross-sectional diameter (see Fig. 2).

As for claim 11, Brown discloses that the circuit comprises:
at least one pressure sensor (1436) configured to determine pressure data associated with the multiphase medium (paragraph [0117]); and
a processor (1422) configured to determine the flow rate of the multiphase medium based on the pressure data (paragraphs [0068], [0072]).

As for claim 12, Brown discloses that the circuit comprises:
a pressure sensor (1436) configured to determine pressure data associated with the multiphase medium (paragraph [0117]);
a position sensor (1414) configured to determine parameter data indicative of one or more parameters of the device, the one or more parameters including one or more of a position (paragraph [0118]), a displacement, or an orientation of the device; and
a processor (1422) configured to determine the flow rate of the multiphase medium based on the pressure data and the parameter data (paragraphs [0068], [0072]).

As for claim 13, Brown discloses a bias mechanism (224) configured to apply a bias force to the device to resist the flow (paragraph [0061]).

As for claim 15, Brown discloses that:
the flowmeter comprises a valve unit (202); and
the device (214, 218) comprises a valve member (214, 218) of the valve unit (202); and
wherein the circuit comprises:
a pressure sensor (1436) configured to determine pressure data of the multiphase medium within the chamber (paragraph [0117]);
a position sensor (1414) configured to determine parameter data associated with the valve, the parameter data indicative of one or more of a displacement, a position (paragraph [0118]), or an orientation of the valve within the chamber; and
a processor (1422) coupled to the pressure sensor and the position sensor, the processor configured to determine a flow rate of the multiphase medium based on the pressure data and the parameter data (paragraphs [0068], [0072]).

As for claim 16, Brown discloses:
an inlet (208) having a first cross-sectional diameter (see Fig. 2) and configured to couple to a first conduit having the first cross-sectional diameter to receive a flow of a multiphase medium (paragraphs [0002], [0011]);
an outlet (210) having the first cross-sectional diameter (see Fig. 2) and configured to couple to a second conduit having the first cross-sectional diameter to deliver the multiphase medium;
a chamber (212, 220) extending between the inlet and the outlet, the chamber configured to provide a flow path between the inlet and the outlet, the chamber including a throat portion (222) having a second cross-sectional diameter (see Fig. 2) configured to divide the chamber into a first portion (212) coupled to the inlet and a second portion (220) coupled to the outlet, the first portion and the second portion having a third cross- sectional diameter (see Fig. 2);
a device (214, 218) within the chamber, the device configured to move toward or away from the throat portion in response to the multiphase medium to dynamically vary an effective cross-sectional area of the chamber and a volumetric constriction ratio of the flow path (paragraph [0061]); and
a circuit comprising:
a pressure sensor (1436) configured to determine pressure data associated with the multiphase medium (paragraph [0117]);
a position sensor (1414) configured to determine parameter data associated with the device and indicative of the effective constriction ratio, the parameter data including data indicative of one or more of a position (paragraph [0118]), a displacement, or an orientation of the device; and
a processor (1422) configured to determine a flow rate of the multiphase medium based on the pressure data and the parameter data (paragraphs [0057], [0060], [0068], [0072]).

As for claim 17, Brown discloses that:
the flow meter comprises a valve unit (202) including the inlet, the outlet, and the chamber (see Fig. 2); and
the device (214, 218) comprises a valve member (214, 218) of a valve unit (202), the valve (214, 218) is configured to move toward or away from a valve seat (222) within the chamber of the valve unit in response to flow of the multiphase medium (paragraph [0061]).

As for claim 19, Brown discloses that:
the second cross-sectional diameter (at 222) is less than one or more of the first cross-sectional diameter or the third cross-sectional diameter (at 220); and
the device (214, 218) moves within the chamber to vary at least one of the second cross-sectional diameter and the third cross-sectional diameter to produce an effective cross-sectional diameter in response to the multiphase medium (paragraph [0068]).

As for claim 20, Brown discloses that the third cross-sectional diameter (at 220) is larger than one or more of the first cross-sectional diameter or the second cross- sectional diameter (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0383414 by Brown et al. (“Brown”) in view of U.S. Patent 3,562,455 issued to McQueen (“McQueen”).

As for claim 5, Brown disclose the flowmeter of claim 4 (see the rejection of claim 4 above).
Brown does not explicitly disclose that the bias mechanism is adjustable to alter the bias force applied to the device.
However, McQueen discloses a bias mechanism (61) that is adjustable to alter a bias force applied to a device (col. 3, lines 52-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bias mechanism of Brown to be adjustable as disclosed by McQueen in order to optimize the device for particular flow and environmental conditions (McQueen: col. 3, lines 52-55).

As for claim 14, Brown disclose the flowmeter of claim 13 (see the rejection of claim 13 above).
Brown does not explicitly disclose that the bias mechanism is adjustable to alter the bias force applied to the device.
However, McQueen discloses a bias mechanism (61) that is adjustable to alter a bias force applied to a device (col. 3, lines 52-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bias mechanism of Brown to be adjustable as disclosed by McQueen in order to optimize the device for particular flow and environmental conditions (McQueen: col. 3, lines 52-55).

As for claim 18, Brown disclose the flowmeter of claim 16 (see the rejection of claim 16 above) and a bias mechanism (224) configured to apply a bias force to the device to resist the flow (paragraph [0061]).
Brown does not explicitly disclose that the bias mechanism is adjustable to alter the bias force applied to the device.
However, McQueen discloses a bias mechanism (61) that is adjustable to alter a bias force applied to a device (col. 3, lines 52-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bias mechanism of Brown to be adjustable as disclosed by McQueen in order to optimize the device for particular flow and environmental conditions (McQueen: col. 3, lines 52-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 1,136,840 issued to Shaw is cited for all that it discloses including a valve unit with an inlet, outlet, chamber and a throat that is narrower than the inlet, outlet and chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853